--------------------------------------------------------------------------------

Exhibit 10.1



EMPLOYMENT AGREEMENT


This EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of December 3,
2019 (the “Effective Date”), by and between Frontier Communications Corporation,
a Delaware corporation (the “Company”), and Bernard L. Han, an individual (the
“Executive”). Capitalized terms used but not otherwise defined herein shall have
the meaning ascribed to such terms in Section 22.


WHEREAS, the Executive and the Company are party to that certain Consulting
Agreement, dated as of September 24, 2019 (the “Consulting Agreement”), which
this Agreement shall replace and supersede in its entirety, effective as of the
Effective Date;


WHEREAS, the Executive currently provides services as an independent contractor
to the Company; and


WHEREAS, the Company and the Executive desire to enter into this Agreement to
set forth the terms and conditions for the Executive’s employment with the
Company.


NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


1.            Term. The Company agrees to employ the Executive pursuant to the
terms of this Agreement, and the Executive agrees to continue to be so employed,
commencing as of the Effective Date and ending on the third anniversary of the
Effective Date (the “Initial Term”). On the last day of the Initial Term and
each anniversary thereof, the term of this Agreement shall be automatically
extended for an additional one-year period, unless either party hereto elects
not to extend this Agreement by giving written notice to the other party at
least 60 days prior to any such renewal date. Notwithstanding the foregoing, the
Executive’s employment hereunder may be earlier terminated in accordance with
Section 4. The period of time between the Effective Date and the termination of
the Executive’s employment hereunder is referred to herein as the “Term.” Upon
any termination of the Executive’s employment with the Company, the Executive
shall be deemed to have resigned from all positions with the Company and all of
its subsidiaries.


2.            Position and Duties.


(a)         During the Term, the Executive shall serve as President and Chief
Executive Officer of the Company. In this capacity, the Executive shall have the
duties, authorities and responsibilities commensurate with the duties,
authorities and responsibilities of persons serving in a similar capacity in
similarly sized companies, and such other duties, authorities and
responsibilities as the Board of Directors of the Company (the “Board”) shall
designate from time to time that are not inconsistent with the Executive’s
position. The Executive shall report directly to the Board.


(b)         The Executive shall devote substantially all of the Executive’s
business time to the performance of the Executive’s duties hereunder and the
advancement of the business and affairs of the Company; provided that the
Executive shall be entitled to: (i) with the prior written consent of the Board,
serve as a member of the board of directors (or equivalent governing body) of a
reasonable number of other non-competitive companies (it being understood and
agreed that the Executive’s service on the board of directors of Frontier Group
Holdings, Inc. has been approved by the Board as of the Effective Date),
(ii) serve on civic, charitable, educational, religious, public interest or
public service boards, and (iii) manage the Executive’s personal and family
investments, in each case, to the extent such activities do not materially
interfere, individually or in the aggregate, with the performance of the
Executive’s duties and responsibilities hereunder or create a potential business
or fiduciary conflict.



--------------------------------------------------------------------------------


(c)          The Executive’s principal place of employment will be at the
Company’s headquarters in Norwalk, Connecticut; provided that the Executive may
be required to travel from time to time as reasonably necessary for business
purposes.


(d)        The Board shall take such action as may be necessary to appoint or
elect the Executive as a member of the Board as of the Effective Date.
Thereafter, during the Term, the Board shall nominate the Executive for
re-election as a member of the Board at the expiration of the then current term;
provided that the foregoing shall not be required to the extent prohibited by
legal or regulatory requirements.


3.            Compensation and Benefits.


(a)         Base Salary. During the Term, the Company shall pay to the Executive
a base salary at an annual rate of not less than $1,300,000, in substantially
equal installments in accordance with the regular payroll practices of the
Company, but not less frequently than monthly. The Executive’s base salary shall
be subject to annual review by the Compensation Committee of the Board (the
“Committee”), and may be increased, but not decreased from time to time by the
Committee. The base salary as determined herein and adjusted from time to time
shall constitute “Base Salary” for purposes of this Agreement.


(b)         Incentive Compensation. In respect of each calendar year during the
Term commencing with the 2020 calendar year, the Executive shall be entitled to
receive short- and long-term incentive compensation (the “Incentive
Compensation”) to the extent earned based on performance against objective
performance criteria. The performance criteria for any particular calendar year
shall be determined in good faith by the Committee, no later than 60 days after
commencement of the applicable calendar year, after consultation with the
Executive. The Executive’s Incentive Compensation opportunity for a given
calendar year shall be $6,700,000 (if target levels of performance are achieved)
and shall be allocated between short- and long-term incentive compensation
opportunities as determined by the Committee, consistent with the Company’s
incentive compensation programs for senior executives of the Company generally.
The Company expects the allocation of Incentive Compensation to be approximately
$2,275,000 (the “Target Annual Bonus”) for short-term incentive compensation and
$4,425,000 for long-term incentive compensation. In carrying out its functions
under this Section 3(b), the Committee shall at all times act reasonably and in
good faith.


(c)         Retention Bonus. Promptly (and in any event within ten days)
following the Effective Date, the Company shall pay the Executive a cash
retention bonus of $2,000,000 (the “Retention Bonus”). If the Executive’s
employment with the Company is terminated prior to the first anniversary of the
Effective Date by the Company for Cause or by the Executive without Good Reason,
then the Executive shall promptly (and in any event, within 20 business days
following such termination) repay the After-Tax Value to the Company. For the
avoidance of doubt, if the Executive’s employment with the Company is terminated
for any other reason, the Executive shall not be obligated to repay any portion
of the Retention Bonus.


2

--------------------------------------------------------------------------------


(d)        Benefit Plans. During the Term, the Executive shall be entitled to
participate in any employee benefit plan that the Company has adopted or may
adopt, maintain or contribute to for the benefit of its employees generally
and/or for the benefit of its senior executives, subject to satisfying the
applicable eligibility requirements, except to the extent such plans are
duplicative of the benefits otherwise provided to hereunder. The Executive’s
participation will be subject to the terms of the applicable plan documents and
generally applicable Company policies. Notwithstanding the foregoing, the
Company may modify or terminate any employee benefit plan at any time. In
addition, the Executive shall be entitled to reimbursement for expenses for an
annual physical examination with a physician and at a medical facility of the
Executive’s choosing in accordance with the Company’s policy for executive
physical examinations as in effect from time to time.


(e)          Paid Time Off. During the Term, the Executive shall be entitled to
four weeks of paid time off per calendar year (prorated for any partial years of
employment), in accordance with the Company’s policy on accrual and use as in
effect from time to time. Paid time off may be taken at such times and intervals
as the Executive reasonably determines, subject to the Company’s business needs.


(f)         Business Expenses. The Executive is authorized to incur reasonable
business expenses in carrying out the Executive’s duties and responsibilities
under this Agreement. The Executive shall be promptly reimbursed for all
reasonable out-of-pocket business expenses incurred and paid by the Executive
during the Term, subject to and in accordance with the Company’s expense
reimbursement policy as in effect from time to time.


(g)          Perquisites; Relocation. From the Effective Date until May 13,
2020, the Company shall (i) provide the Executive a corporate apartment in
Norwalk, Connecticut on the same terms and conditions as in effect on the
Effective Date, (ii) reimburse the Executive for reasonable expenses incurred
for commuting to the Company’s headquarters in Norwalk, Connecticut from the
Executive’s residences in California and Colorado in accordance with the
Company’s reimbursement policy as in effect from time to time, and (iii) provide
the Executive with use of a rental car on the same terms and conditions as in
effect on the Effective Date. Following May 13, 2020, if the Executive elects to
relocate to the Company’s then-current headquarters, the Company shall reimburse
the Executive for reasonable relocation expenses in accordance with the
Company’s relocation policy as in effect from time to time.


4.            Termination of Employment; Severance.


(a)         General. The Executive’s employment and the Term shall terminate
upon the earliest to occur of (i) the Executive’s death, (ii) a termination by
the Company due to the Executive’s Disability, (iii) a termination by the
Company with or without Cause, (iv) a termination by the Executive with or
without Good Reason, and (v) the expiration of the Term (the date of such
termination, the “Termination Date”).


3

--------------------------------------------------------------------------------


(b)        Termination Due to the Executive’s Death or Disability. The
Executive’s employment and the Term shall terminate automatically upon the
Executive’s death. The Company may terminate the Executive’s employment and the
Term immediately upon the occurrence of the Executive’s Disability, with such
termination to be effective upon the Executive’s receipt of written notice of
such termination. Upon a termination of the Executive’s employment and the Term
due to the Executive’s death or Disability, the Executive’s estate or the
Executive, as applicable, shall be entitled to the following:


(i)           payment of any earned but unpaid Base Salary and any accrued but
unused paid time off, in each case, through the Termination Date, no later than
60 days following the Termination Date (or such earlier date as may be required
by applicable law);


(ii)          reimbursement for any unreimbursed business expenses incurred
through the Termination Date, in accordance with Section 3(f);


(iii)        all other payments, benefits or fringe benefits to which the
Executive shall be entitled under the terms of any applicable compensation
arrangement or benefit, equity or fringe benefit plan or program or grant or
this Agreement, payable in accordance therewith;


(iv)        any accrued but unpaid Incentive Compensation due with respect to
any performance period ending on or preceding the Termination Date, which amount
shall be paid in accordance with Section 3(b) (collectively, clauses (i) through
(iv), the “Accrued Benefits”); and


(v)         a pro rata portion of each outstanding Incentive Compensation award
that has a performance period that includes the calendar year or quarter in
which the Termination Date occurs, determined by multiplying (A) the actual
amount of such Incentive Compensation award that the Executive would have
received had the Executive’s employment not so terminated, by (B) a fraction,
the numerator of which is the number of calendar days during the applicable
performance period that the Executive was employed with the Company, and the
denominator of which is the total number of calendar days during the applicable
performance period, which pro rata portion shall be paid at the time such
Incentive Compensation award is paid to similarly situated executives of the
Company generally (the “Pro Rata Incentive Compensation”).


Following a termination of the Executive’s employment due to death or
Disability, except as set forth in this Section 4(b), the Executive shall have
no further rights to any compensation or any other benefits under this
Agreement.


(c)         Termination by the Company for Cause. The Company may terminate the
Executive’s employment at any time for Cause, effective upon delivery to the
Executive of written notice of such termination. If the Executive’s employment
is terminated by the Company for Cause, the Executive shall be entitled only to
the Accrued Benefits. Following the termination of the Executive’s employment by
the Company for Cause, except as set forth in this Section 4(c), the Executive
shall have no further rights to any compensation or any other benefits under
this Agreement.


4

--------------------------------------------------------------------------------


(d)          Termination by the Company without Cause; Termination by the
Executive with Good Reason; or Termination Due to the Company’s Non-Renewal of
the Term. The Company may terminate the Executive’s employment with 60 days
prior notice without Cause, effective upon delivery to the Executive of written
notice of such termination. The Executive may terminate the Executive’s
employment with Good Reason by providing the Company written notice in the
manner set forth below. In the event that the Executive’s employment is
terminated by the Company without Cause (other than due to the Executive’s death
or Disability), by the Executive with Good Reason or due to the Company’s
non-renewal of the Term in accordance with Section 1 (each, a “Qualifying
Termination”), in each case, subject to Section 4(g), the Executive shall be
entitled to:


(i)           the Accrued Benefits;


(ii)         an amount in cash equal to your Base Salary, payable in monthly
installments over the 12-month period following the Termination Date; provided,
however, that the first such payment shall not be made until the Release (as
defined below) becomes non-revocable pursuant to Section 4(g) and such first
payment shall include any amounts that would otherwise have been payable between
the Termination Date and the date of such first payment; and provided, further,
that if the period that the Executive has to consider and revoke the Release
pursuant to Section 4(g) commences in one calendar year and ends in a subsequent
calendar year, then the first such payment shall not be made until the second
calendar year;


(iii)        the Pro Rata Incentive Compensation; and


(iv)        subject to the Executive’s (A) timely election of continuation
coverage under the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”), and (B) continued copayment of premiums at the same level and
cost to the Executive as if the Executive were an employee of the Company
(excluding, for purposes of calculating cost, an employee’s ability to pay
premiums with pre-tax dollars), continued participation in the Company’s group
health plan (to the extent permitted under applicable law and the terms of such
plan) that covers the Executive (and the Executive’s eligible dependents) for a
period of 12 months following the Termination Date at the Company’s expense;
provided that the Executive is eligible and remains eligible for COBRA coverage;
provided, further, that the Company may modify the continuation coverage
contemplated by this Section 4(d)(iv) to the extent reasonably necessary to
avoid the imposition of any excise taxes on the Company for failure to comply
with the nondiscrimination requirements of the Patient Protection and Affordable
Care Act of 2010, as amended, and/or the Health Care and Education
Reconciliation Act of 2010, as amended (to the extent applicable); and provided,
further, that if the Executive obtains other employment that offers
substantially comparable group health benefits, such continuation of coverage by
the Company under this Section 4(d)(iv) shall immediately cease (the payments
described in clauses (ii) through (iv), collectively, the “Severance Benefits”).


Payments and benefits provided in this Section 4(d) shall be in lieu of any
termination or severance payments or benefits for which the Executive may be
eligible under any of the plans, policies or programs of the Company or under
the Worker Adjustment Retraining Notification Act of 1988 or any similar state
statute or regulation. Following the termination of the Executive’s employment
by the Company without Cause, except as set forth in this Section 4(d), the
Executive shall have no further rights to any compensation or any other benefits
under this Agreement.


5

--------------------------------------------------------------------------------


(e)          Change in Control Qualifying Termination. This Section 4(e) shall
apply if the Executive’s Qualifying Termination occurs during (i) the one-year
period immediately following a Change in Control; or (ii) the six-month period
prior to a Change in Control and is related to such Change in Control (as
determined by the Board in good faith). If any such Qualifying Termination
occurs, the Executive shall receive the benefits set forth in Section 4(d),
except that (A) the severance amount set forth in Section 4(d)(ii) will be equal
to the product of (1) two, and (2) the sum of the Base Salary (or, if greater,
at the time immediately prior to the material decrease in the Base Salary that
constitutes Good Reason), and the Target Annual Bonus, and (B) the continued
COBRA coverage period set forth in Section 4(d)(iv) will be equal to 18 months
following the Termination Date. If a Qualifying Termination occurs pursuant to
clause (i) and the applicable Change in Control constitutes a “change in control
event” within the meaning of Code Section 409A (as defined below), then the
severance amount described in clause (A) shall be payable in a lump sum within
60 days following the Termination Date. If a Qualifying Termination occurs
pursuant to clause (i) and the applicable Change in Control does not constitute
a “change in control event” within the meaning of Code Section 409A or a
Qualifying Termination occurs pursuant to clause (ii), then the Executive shall
receive the severance amount described in Section 4(d)(ii) in accordance with
the terms thereof and any incremental severance amount provided in clause (A)
shall be paid in a lump sum within 60 days following the Termination Date (in
the case of a Qualifying Termination pursuant to clause (i)) or 60 days
following the date of the Change in Control (in the case of a Qualifying
Termination pursuant to clause (ii)), as applicable.


(f)          Termination by the Executive without Good Reason; Termination Due
to the Executive’s Non-Renewal of the Term. The Executive may terminate the
Executive’s employment without Good Reason by providing 60 days’ prior written
notice to the Company or by electing not to renew the Term in accordance with
Section 1. The Company may, in its sole discretion, make the Termination Date
effective earlier than specified in any notice date, so long as, during any
waived portion of the notice period, the Company continues to (i) pay to the
Executive the Base Salary and (ii) provide to the Executive the existing
benefits in accordance with the terms of the applicable plans. Upon the
Executive’s voluntary termination of employment without Good Reason or
non-renewal of the Term, the Executive shall be entitled only to the Accrued
Benefits. Following any such termination of the Executive’s employment, except
as set forth in this Section 4(f), the Executive shall have no further rights to
any compensation or any other benefits under this Agreement.


(g)         Release of Claims; Continued Compliance. Notwithstanding any
provision herein to the contrary, the payment and provision of the Severance
Benefits pursuant to Section 4(d) or Section 4(e) shall be conditioned upon the
Executive’s execution, delivery to the Company, and non-revocation of the
general release of claims substantially in the form attached hereto as Exhibit A
(the “Release”) (and the expiration of any revocation period contained in such
Release) within 60 days following the Termination Date. If the Executive fails
to execute the Release in such a timely manner so as to permit any revocation
period to expire prior to the end of such 60-day period, or timely revokes the
Executive’s such release following its execution, the Executive shall not be
entitled to any of the Severance Benefits. During such time that the Executive
is receiving Severance Benefits, if the Executive materially breaches any
restrictive covenant set forth in Section 5 (and such breach is not cured, to
the extent susceptible of cure (as determined in the Board’s good faith
discretion), within 30 days following the Company’s written notice thereof to
the Executive), the Executive’s right to receive the Severance Benefits shall
immediately cease and be forfeited.


6

--------------------------------------------------------------------------------


(h)          No Offset. In the event of termination of the Executive’s
employment, the Executive shall be under no obligation to seek other employment,
and there shall be no offset against amounts due to the Executive on account of
any remuneration or benefits provided by any subsequent employment the Executive
may obtain. The Company’s obligation to make any payment pursuant to, and
otherwise to perform its obligations under, this Agreement shall not be affected
by any offset, counterclaim or other right that the Company or any other member
of the Company Group may have against the Executive for any reason.


5.           Restrictive Covenants. The Company and the Executive acknowledge
and agree that during the Executive’s employment with the Company, the Executive
will have access to and may assist in developing Confidential Information and
will occupy a position of trust and confidence with respect to the affairs and
business of the Company Group. The Executive further acknowledges that (i) the
Executive performs services of a unique nature for the Company that are
irreplaceable, and that the Executive’s performance of such services to a
competing business will result in irreparable harm to the Company Group;
(ii) the Executive has had and will continue to have access to Confidential
Information that, if disclosed, would unfairly and inappropriately assist in
competition against the Company Group; (iii) in the course of the Executive’s
employment by a competitor, the Executive could use or disclose such
Confidential Information; (iv) members of the Company Group have substantial
relationships with their customers, and the Executive has had and will continue
to have access to these customers; (v) the Executive has received and will
receive specialized training from the Company and other members of the Company
Group; and (vi) the Executive has generated and will continue to generate
goodwill for the Company and other members of the Company Group in the course of
the Executive’s employment. Accordingly, the Executive agrees that the following
obligations are necessary to preserve the confidential and proprietary nature of
Confidential Information and to protect the Company Group against harmful
solicitation of employees and customers, harmful competition and other actions
by the Executive that would result in serious adverse consequences for the
Company Group:


(a)         Confidentiality. At all times during the Executive’s employment with
the Company and thereafter, the Executive will not, directly or indirectly, use,
make available, sell, copy, disseminate, transfer, communicate or otherwise
disclose any Confidential Information, other than as authorized in writing by
the Company or within the scope of the Executive’s duties with the Company as
determined reasonably and in good faith by the Executive. Anything herein to the
contrary notwithstanding, the provisions of this Section 5(a) shall not apply to
information that (i) was known to the public prior to its disclosure to the
Executive; (ii) becomes generally known to the public subsequent to disclosure
to the Executive through no wrongful act of the Executive or any representative
of the Executive; or (iii) the Executive is required to disclose by applicable
law, regulation or legal process (provided that the Executive provides the
Company with prior notice of the contemplated disclosure and cooperates with the
Company at its expense in seeking a protective order or other appropriate
protection of such information).


7

--------------------------------------------------------------------------------


(b)         Materials. The Executive will use Confidential Information only for
normal and customary use in the Company’s business, as determined reasonably and
in good faith by the Company. The Executive will return to the Company all
Confidential Information and copies thereof and all other property of the
Company or any other member of the Company Group at any time upon the request of
the Company and in any event immediately after termination of the Executive’s
employment. The Executive agrees to identify and return to the Company (or
destroy) any copies of any Confidential Information after the Executive ceases
to be employed by the Company. Anything to the contrary notwithstanding, nothing
in this Section 5 shall prevent the Executive from retaining a home computer
(provided all Confidential Information has been removed), papers and other
materials of a personal nature, including diaries, calendars and contact lists,
information relating to the Executive’s compensation or relating to
reimbursement of expenses, information that may be needed for tax purposes, and
copies of plans, programs and agreements relating to the Executive’s employment.


(c)          Noncompetition; Nonsolicitation.


(i)          During the Restricted Period, the Executive shall not, directly or
indirectly, associate (including, but not limited to, association as a sole
proprietor, owner, employer, partner, principal, investor, joint venturer,
shareholder, associate, employee, member, consultant, contractor, director or
otherwise) with any Competitive Enterprise; provided, however, that the
Executive may (A) own, as a passive investor, securities of any such entity that
has outstanding publicly traded securities, so long as the Executive’s direct
holdings in any such entity shall not in the aggregate constitute more than 2%
of the voting power of such entity, and (B) provide services to a portfolio
company of a financial sponsor that does not constitute a Competitive
Enterprise, irrespective of whether such financial sponsor owns other portfolio
companies that do constitute Competitive Enterprises, so long as the Executive
does not engage in or assist in the activities of any such portfolio company
that is a Competitive Enterprise. The Executive acknowledges that this covenant
has a unique, very substantial and immeasurable value to the Company, that the
Executive has sufficient assets and skills to provide a livelihood for the
Executive while such covenant remains in force, and that, as a result of the
foregoing, in the event that the Executive breaches such covenant, monetary
damages would be an insufficient remedy for the Company and equitable
enforcement of the covenant would be proper.


(ii)         During the Restricted Period, the Executive shall not solicit,
entice, persuade or induce any individual who is employed or engaged by any
member of the Company Group (or who was so employed or engaged within 12 months
immediately preceding the Termination Date) to terminate or refrain from
continuing such employment or engagement or to become employed by or enter into
contractual relations with any other individual or entity other than a member of
the Company Group, and the Executive shall not hire, directly or indirectly, on
the Executive’s behalf or on behalf of any other person, as an employee,
consultant or otherwise, any such person; provided, however, that the Executive
will not be in breach of this Section 5(c)(ii) for (A) general solicitations not
targeted at employees engaged with the Company Group and (B) responding to an
unsolicited request to serve as a business reference for a former employee of
the Company Group to the extent the Executive does not encourage the former
employee to become employed by a person or entity that employs the Executive or
with which the Executive is otherwise associated.


8

--------------------------------------------------------------------------------


(d)         Mutual Nondisparagement. The Executive agrees not to, at any time,
make negative comments about or otherwise disparage any member of the Company
Group or any officer, director, employee, shareholder, agent or product of any
member of the Company Group, other than in the good faith performance of the
Executive’s duties to the Company while the Executive is employed by the
Company. The Company shall instruct members of the Board and officers of the
Company as of the Termination Date to refrain from making negative comments
about or otherwise disparaging the Executive. The foregoing shall not be
violated by truthful statements in response to legal process, required
governmental testimony or filings, or administrative or arbitral proceedings
(including, without limitation, depositions in connection with such
proceedings).


(e)          Inventions.


(i)         The Executive acknowledges and agrees that all ideas, methods,
inventions, discoveries, improvements, work products, developments, software,
know-how, processes, techniques, works of authorship and other work product,
whether patentable or unpatentable, (A) that are reduced to practice, created,
invented, designed, developed, contributed to or improved with the use of any
Company resources and/or within the scope of the Executive’s work with the
Company, or that relate to the business, operations or actual or demonstrably
anticipated research or development of the Company, and that are made or
conceived by the Executive, solely or jointly with others, during the Term, or
(B) suggested by any work that the Executive performs in connection with the
Company, either while performing the Executive’s duties with the Company or on
the Executive’s own time, shall belong exclusively to the Company (or its
designee), whether or not patent or other applications for intellectual property
protection are filed thereon (the “Inventions”). The Executive will keep full
and complete written records (the “Records”), in the manner prescribed by the
Company, of all Inventions and will promptly disclose all Inventions completely
and in writing to the Company. The Records shall be the sole and exclusive
property of the Company, and the Executive will surrender them upon the
termination of the Term, or upon the Company’s earlier written request. The
Executive irrevocably conveys, transfers and assigns to the Company the
Inventions and all patents or other intellectual property rights that may issue
thereon in any and all countries, whether during or subsequent to the Term,
together with the right to file, in the Executive’s name or in the name of the
Company (or its designee), applications for patents and equivalent rights (the
“Applications”). The Executive will, at any time during and subsequent to the
Term, make such applications, sign such papers, take all rightful oaths and
perform all other acts as may be requested from time to time by the Company to
perfect, record, enforce, protect, patent or register the Company’s rights in
the Inventions, all without additional compensation to the Executive from the
Company. The Executive will also execute assignments to the Company (or its
designee) of the Applications, and give the Company and its attorneys all
reasonable assistance (including the giving of testimony) to obtain the
Inventions for the Company’s benefit, all without additional compensation to the
Executive from the Company, but entirely at the Company’s expense.


9

--------------------------------------------------------------------------------


(ii)         In addition, the Inventions will be deemed “works made for hire,”
as such term is defined under the copyright laws of the United States (“Work for
Hire”), on behalf of the Company, and the Executive agrees that the Company will
be the sole owner of the Inventions, and all underlying rights therein, in all
media now known or hereinafter devised, throughout the universe and in
perpetuity without any further obligations to the Executive. If the Inventions,
or any portion thereof, are deemed not to be Work for Hire, or the rights in
such Inventions do not otherwise automatically vest in the Company, the
Executive hereby irrevocably conveys, transfers and assigns to the Company all
rights, in all media now known or hereinafter devised, throughout the universe
and in perpetuity, in and to the Inventions, including, without limitation, all
of the Executive’s right, title and interest in the copyrights (and all
renewals, revivals and extensions thereof) to the Inventions, including, without
limitation, all rights of any kind or any nature now or hereafter recognized,
including, without limitation, the unrestricted right to make modifications,
adaptations and revisions to the Inventions, to exploit and allow others to
exploit the Inventions and all rights to sue at law or in equity for any
infringement, or other unauthorized use or conduct in derogation of the
Inventions, known or unknown, prior to the date hereof, including, without
limitation, the right to receive all proceeds and damages therefrom. In
addition, the Executive hereby waives any so-called “moral rights” with respect
to the Inventions. To the extent that the Executive has any rights in the
results and proceeds of the Executive’s service to the Company that cannot be
assigned in the manner described herein, the Executive agrees to unconditionally
waive the enforcement of such rights. The Executive hereby waives any and all
currently existing and future monetary rights in and to the Inventions and all
patents and other registrations for intellectual property that may issue
thereon, including, without limitation, any rights that would otherwise accrue
to the Executive’s benefit by virtue of the Executive being an employee of or
other service provider to the Company.


(iii)        18 U.S.C. § 1833(b) provides: “An individual shall not be held
criminally or civilly liable under any Federal or State trade secret law for the
disclosure of a trade secret that—(A) is made—(i) in confidence to a Federal,
State, or local government official, either directly or indirectly, or to an
attorney; and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (B) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.”
Nothing in this Agreement is intended to conflict with 18 U.S.C. § 1833(b) or
create liability for disclosures of trade secrets that are expressly allowed by
18 U.S.C. § 1833(b). Accordingly, the parties to this Agreement have the right
to disclose in confidence trade secrets to federal, state and local government
officials, or to an attorney, for the sole purpose of reporting or investigating
a suspected violation of law. The parties also have the right to disclose trade
secrets in a document filed in a lawsuit or other proceeding, but only if the
filing is made under seal and protected from public disclosure.


(f)         Conflicting Obligations and Rights. The Executive agrees to inform
the Company of any apparent conflicts between the Executive’s work for the
Company and any obligations the Executive may have to preserve the
confidentiality of another’s proprietary information or related materials before
using the same on the Company’s behalf. The Company shall receive such
disclosures in confidence and consistent with the objectives of avoiding any
conflict of obligations and rights or the appearance of any conflict of
interest.


10

--------------------------------------------------------------------------------


(g)         Reasonableness of Restrictive Covenants. In signing this Agreement,
the Executive gives the Company assurance that the Executive has carefully read
and considered all of the terms and conditions of this Agreement, including the
restraints imposed under this Section 5. The Executive agrees that these
restraints are necessary for the reasonable and proper protection of the Company
and the other members of the Company Group and their Confidential Information,
and that each and every one of the restraints is reasonable in respect to
subject matter, length of time and geographic area, and that these restraints,
individually or in the aggregate, will not prevent the Executive from obtaining
other suitable employment during the period in which the Executive is bound by
the restraints. The Executive acknowledges that each of these covenants has a
unique, very substantial and immeasurable value to the Company and the other
members of the Company Group, and that the Executive has sufficient assets and
skills to provide a livelihood while such covenants remain in force. The
Executive further covenants that the Executive will not challenge the
reasonableness or enforceability of any of the covenants set forth in this
Section 5. It is also agreed that each member of the Company Group will have the
right to enforce all of the Executive’s obligations to any other member of the
Company Group under this Agreement, including without limitation pursuant to
this Section 5.


(h)         Reformation. If it is determined by a court of competent
jurisdiction in any state that any restriction in this Section 5 is excessive in
duration or scope or is unreasonable or unenforceable under applicable law, it
is the intention of the parties that such restriction may be modified or amended
by the court to render it enforceable to the maximum extent permitted by the
laws of that state.


(i)         Enforcement; Tolling. The Executive acknowledges that in the event
of any breach or threatened breach of this Section 5, the business interests of
the Company and the other members of the Company Group will be irreparably
injured, the full extent of the damages to the Company and the other members of
the Company Group will be impossible to ascertain, monetary damages will not be
an adequate remedy for the Company and the other members of the Company Group,
and the Company will be entitled to enforce this Agreement by a temporary,
preliminary and/or permanent injunction or other equitable relief, without the
necessity of posting bond or security, which the Executive expressly waives. The
Executive understands that the Company may waive some of the requirements
expressed in this Agreement, but that such a waiver to be effective must be made
in writing and should not in any way be deemed a waiver of the Company’s right
to enforce any other requirements or provisions of this Agreement. The Executive
agrees that each of the Executive’s obligations specified in this Agreement is a
separate and independent covenant and that the unenforceability of any of them
shall not preclude the enforcement of any other covenants in this Agreement. In
the event of any violation of the provisions of Section 5(c), the Executive
acknowledges and agrees that the Restricted Period shall be extended by a period
of time equal to the period of such violation, it being the intention of the
parties hereto that the running of the Restricted Period shall be tolled during
any period of such violation.


11

--------------------------------------------------------------------------------


6.           Cooperation. Upon the receipt of reasonable notice from the Company
(including through outside counsel), the Executive agrees that, while employed
by the Company and for a period of 24 months thereafter, the Executive will
respond and provide information with regard to matters in which the Executive
has knowledge as a result of the Executive’s employment with the Company, and
will provide reasonable assistance to the Company, other members of the Company
Group and their respective representatives, in defense of any claims that may be
made against the Company or any other member of the Company Group, and will
assist the Company and other members of the Company Group in the prosecution of
any claims that may be made by the Company or any other member of the Company
Group, to the extent that such claims are based on facts occurring during the
Executive’s employment with the Company (collectively, the “Claims”). During the
pendency of any litigation or other proceeding involving Claims, the Executive
shall not communicate with anyone (other than the Executive’s attorneys and tax
and/or financial advisors and except to the extent that the Executive determines
in good faith is necessary in connection with the performance of the Executive’s
duties hereunder) with respect to the facts or subject matter of any pending or
potential litigation or regulatory or administrative proceeding involving the
Company or any other member of the Company Group without giving prior written
notice to the Company or the Company’s counsel. Upon presentation of appropriate
documentation, the Company shall pay or reimburse the Executive for all
reasonable out-of-pocket travel, duplicating or telephonic expenses incurred by
the Executive in complying with this Section 6. The Company shall cooperate with
the Executive on the timing and location of the Executive’s cooperation and use
its good faith efforts to limit any travel or interference with the Executive’s
other professional commitments. In addition, following the Executive’s
termination of employment, to the extent the Executive is not receiving any
severance payments, the Executive shall be compensated for the time spent for
such cooperation at an hourly rate determined based on the Executive’s Base
Salary at the rate in effect as of the Termination Date.


7.           Indemnification. During the Term and thereafter, the Company agrees
to indemnify and hold the Executive and the Executive’s heirs and
representatives harmless, to the maximum extent permitted by law, against any
and all damages, costs, liabilities, losses and expenses (including reasonable
attorneys’ fees) as a result of any claim or proceeding (whether civil,
criminal, administrative or investigative), or any threatened claim or
proceeding (whether civil, criminal, administrative or investigative), against
the Executive that arises out of or relates to the Executive’s service as an
officer, director or employee, as the case may be, of the Company, or the
Executive’s service in any such capacity or similar capacity with an affiliate
of the Company or other entity at the request of the Company, both prior to and
after the Effective Date, and to promptly advance to the Executive or the
Executive’s heirs or representatives such expenses upon written request with
appropriate documentation of such expense upon receipt of an undertaking by the
Executive or on the Executive’s behalf to repay such amount if it shall
ultimately be determined that the Executive is not entitled to be indemnified by
the Company. During the Term and thereafter, the Company also shall provide the
Executive with coverage under its current directors’ and officers’ liability
policy to the same extent that it provides such coverage to its other executive
officers. If the Executive has any knowledge of any actual or threatened action,
suit or proceeding, whether civil, criminal, administrative or investigative, as
to which the Executive may request indemnity under this provision, the Executive
will give the Company prompt written notice thereof; provided that the failure
to give such notice shall not affect the Executive’s right to indemnification.
The Company shall be entitled to assume the defense of any such proceeding and
the Executive will use reasonable efforts to cooperate with such defense. To the
extent that the Executive in good faith determines that there is an actual or
potential conflict of interest between the Company and the Executive in
connection with the defense of a proceeding, the Executive shall so notify the
Company and shall be entitled to separate representation at the Company’s
expense by counsel selected by the Executive (provided that the Company may
reasonably object to the selection of counsel within ten business days after
notification thereof), which counsel shall cooperate, and coordinate the
defense, with the Company’s counsel and minimize the expense of such separate
representation to the extent consistent with the Executive’s separate defense.
This Section 7 shall continue in effect after the termination of the Executive’s
employment or the termination of this Agreement.


12

--------------------------------------------------------------------------------


8.            Whistleblower Protection; Protected Activity.


(a)          Notwithstanding anything to the contrary contained herein, no
provision of this Agreement shall be interpreted so as to impede the Executive
(or any other individual) from reporting possible violations of federal law or
regulation to any governmental agency or entity, including, but not limited to,
the Department of Justice, the Securities and Exchange Commission, Congress and
any agency Inspector General, or making other disclosures under the
whistleblower provisions of federal law or regulation. The Executive does not
need the prior authorization of the Company to make any such reports or
disclosures, and the Executive shall not be required to notify the Company that
such reports or disclosures have been made.


(b)        The Executive hereby acknowledges and agrees that nothing in this
Agreement shall in any way limit or prohibit the Executive from engaging for a
lawful purpose in any Protected Activity. For purposes of this Agreement,
“Protected Activity” shall mean (i) filing a charge, complaint or report with,
or otherwise communicating with, cooperating with or participating in any
investigation or proceeding that may be conducted by, any federal, state or
local government agency or commission, including the Equal Employment
Opportunity Commission, the Department of Labor, the Occupational Safety and
Health Administration, and the National Labor Relations Board (the “Government
Agencies”), or (ii) any rights the Executive may have under Section 7 of the
National Labor Relations Act or equivalent state law to engage in concerted
protected activity or to discuss the terms of employment or working conditions
with or on behalf of coworkers, or to bring such issues to the attention of the
Board at any time. The Executive understands that in connection with such
Protected Activity, the Executive is permitted to disclose documents or other
information as permitted by law, and without giving notice to, or receiving
authorization from, the Company. Notwithstanding the foregoing, the Executive
agrees to take all reasonable precautions to prevent any unauthorized use or
disclosure of any information that may constitute Confidential Information to
any parties other than the relevant Government Agencies. The Executive further
understands that Protected Activity does not include the disclosure of any
Company attorney-client privileged communications, and that any such disclosure
without the Company’s written consent shall constitute a material breach of this
Agreement.


9.           Notices. All notices, demands, requests or other communications,
which may be or are required to be given or made by any party to any other party
pursuant to this Agreement, shall be in writing and shall be hand delivered,
mailed by first-class registered or certified mail, return receipt requested,
postage prepaid, delivered by overnight air courier, or transmitted by e-mail
addressed as follows:


(i)          If to the Company:


Frontier Communications Corporation
401 Merritt 7
Norwalk, Connecticut 06851
Attention: Mark D. Nielson, Executive Vice President, Chief Legal Officer, and
Chief Transition Officer
E-Mail:



13

--------------------------------------------------------------------------------


(ii)         If to the Executive:


Address last shown on the Company’s books and records


Each party may designate by notice in writing a new address to which any notice,
demand, request or communication may thereafter be so given, served or sent.
Each notice, demand, request or communication that shall be given or made in the
manner described above shall be deemed sufficiently given or made for all
purposes at such time as it is delivered to the addressee (with the return
receipt, the delivery receipt, confirmation of e-mail transmission or the
affidavit of messenger being deemed conclusive but not exclusive evidence of
such delivery) or at such time as delivery is refused by the addressee upon
presentation.


10.        Severability. The provisions of this Agreement shall be deemed
severable. The invalidity or unenforceability of any provision of this Agreement
in any jurisdiction shall not affect the validity, legality or enforceability of
the remainder of this Agreement in such jurisdiction or the validity, legality
or enforceability of any provision of this Agreement in any other jurisdiction,
it being intended that all rights and obligations of the parties hereunder shall
be enforceable to the fullest extent permitted by applicable law. If any term or
provision of this Agreement is found to be invalid or unenforceable by a final
determination of a court of competent jurisdiction, the invalid or unenforceable
term or provision hereof shall be deemed replaced by a term or provision that is
valid and enforceable and that comes closest to expressing the intention of the
invalid or unenforceable term or provision hereof.


11.          Survival. It is the express intention and agreement of the parties
hereto that the provisions of Sections 5 through 22 shall survive the
termination of employment of the Executive. In addition, all obligations of the
Company to make payments hereunder shall survive any termination of this
Agreement on the terms and conditions set forth herein.


12.          No Assignments. The rights and obligations of the parties to this
Agreement shall not be assignable or delegable, except that (a) in the event of
the Executive’s death, the personal representative or legatees or distributees
of the Executive’s estate, as the case may be, shall have the right to receive
any amount owing and unpaid to the Executive hereunder; and (b) the rights and
obligations of the Company hereunder shall be assignable and delegable in
connection with any subsequent merger, consolidation, sale of all or
substantially all of the assets or equity interests of the Company or similar
transaction involving the Company or a successor corporation. The Company shall
require any successor to the Company to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place.


13.          Binding Effect. Subject to any provisions hereof restricting
assignment, this Agreement shall be binding upon the parties hereto and shall
inure to the benefit of the parties and their respective heirs, devisees,
executors, administrators, legal representatives, successors and assigns.


14

--------------------------------------------------------------------------------


14.          Amendments; Modifications; Waivers. No provision of this Agreement
may be amended, modified, waived or discharged, unless such amendment,
modification, waiver or discharge is agreed to in writing and signed by the
Executive and such officer or director of the Company as may be designated by
the Board. For purposes of this Section 14, a “writing” shall not include
facsimile or e-mail. No waiver by either party hereto at any time of any breach
by the other party hereto of, or compliance with, any condition or provision of
this Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time unless such waiver specifically states that it is to be
construed as a continuing waiver.


15.         Section Headings; Inconsistency. Section and subsection headings
contained in this Agreement are inserted for convenience of reference only,
shall not be deemed to be a part of this Agreement for any purpose, and shall
not in any way define or affect the meaning, construction or scope of any of the
provisions hereof. In the event of any inconsistency between the terms of this
Agreement and any form, award, plan or policy of the Company, the terms of this
Agreement shall govern and control, unless otherwise expressly provided.


16.         Governing Law. This Agreement, the rights and obligations of the
parties hereto, and any claims or disputes relating thereto, shall be governed
by and construed in accordance with the laws of the State of Delaware (but not
including any choice of law rule thereof that would cause the laws of another
jurisdiction to apply).


17.          Dispute Resolution. Except for the rights to seek specific
performance provided in Section 5, any other dispute arising out of or asserting
breach of this Agreement, or any statutory or common law claim by the Executive
relating to the Executive’s employment under this Agreement or the termination
thereof (including any tort or discrimination claim), shall be exclusively
resolved by binding statutory arbitration in accordance with the Employment
Dispute Resolution Rules of the American Arbitration Association. Such
arbitration process shall take place in Connecticut. A court of competent
jurisdiction may enter judgment upon the arbitrator’s award. All costs and
expenses of arbitration (other than fees and disbursements of counsel) shall be
borne by the Company. Fees and disbursements of counsel shall be borne by the
respective party incurring such costs and expenses.


18.         Entire Agreement; Advice of Counsel. This Agreement constitutes the
entire agreement between the parties respecting the employment of the Executive,
there being no representations, warranties or commitments except as set forth
herein, and supersedes and replaces all other agreements related to the subject
matter hereof of, including, without limitation, the Consulting Agreement. The
Executive acknowledges that, in connection with the Executive’s entry into this
Agreement, the Executive was advised by an attorney of the Executive’s choice on
the terms and conditions of this Agreement, including, without limitation, on
the application of Code Section 409A on the payments and benefits payable or to
be paid to the Executive hereunder.


15

--------------------------------------------------------------------------------


19.          Counterparts. This Agreement may be executed (including by e-mail
with scan attachment) in one or more counterparts, each of which shall be deemed
to be an original, but all of which shall constitute one and the same
instrument.


20.          Withholding. The Company may withhold from any and all amounts
payable under this Agreement or otherwise such federal, state and local taxes as
may be required to be withheld pursuant to any applicable law or regulation.


21.          Code Section 409A.


(a)         General. The intent of the parties is that payments and benefits
under this Agreement comply with, or be exempt from, Internal Revenue Code
Section 409A and the regulations and guidance promulgated thereunder
(collectively, “Code Section 409A”), and accordingly, to the maximum extent
permitted, this Agreement shall be interpreted to be in compliance therewith or
exempt therefrom.


(b)         Separation from Service. A termination of employment shall not be
deemed to have occurred for purposes of any provision of this Agreement
providing for the payment of any amounts or benefits that constitute
“nonqualified deferred compensation” upon or following a termination of
employment unless such termination is also a “separation from service” within
the meaning of Code Section 409A, and for purposes of any such provision of this
Agreement, references to a “termination,” “termination of employment” or like
terms shall mean “separation from service.” If the Executive is deemed on the
Termination Date to be a “specified employee” within the meaning of that term
under Code Section 409A(a)(2)(B), then with regard to any payment or the
provision of any benefit that is considered deferred compensation under Code
Section 409A payable on account of a “separation from service,” such payment or
benefit shall be made or provided at the date that is the earlier of (i) the
expiration of the six-month period measured from the date of such “separation
from service” of the Executive, and (ii) the date of the Executive’s death, to
the extent required under Code Section 409A. Upon the expiration of the
foregoing delay period, all payments and benefits delayed pursuant to this
Section 21(a) (whether they would have otherwise been payable in a single sum or
in installments in the absence of such delay) shall be paid or reimbursed to the
Executive in a lump sum, and any remaining payments and benefits due under this
Agreement shall be paid or provided in accordance with the normal payment dates
specified for them herein.


(c)         Reimbursements and In-Kind Benefits. To the extent that
reimbursements or other in-kind benefits under this Agreement constitute
“nonqualified deferred compensation” for purposes of Code Section 409A, (i) all
expenses or other reimbursements hereunder shall be made on or prior to the last
day of the taxable year following the taxable year in which such expenses were
incurred by the Executive, (ii) any right to reimbursement or in-kind benefits
shall not be subject to liquidation or exchange for another benefit, and
(iii) no such reimbursement, expenses eligible for reimbursement, or in-kind
benefits provided in any taxable year shall in any way affect the expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
taxable year.


(d)         Installment Payments. For purposes of Code Section 409A, the
Executive’s right to receive any installment payments pursuant to this Agreement
shall be treated as a right to receive a series of separate and distinct
payments. Whenever a payment under this Agreement specifies a payment period
with reference to a number of days, the actual date of payment within the
specified period shall be within the sole discretion of the Company.


16

--------------------------------------------------------------------------------


(e)         No Offset. Notwithstanding any other provision of this Agreement to
the contrary, in no event shall any payment under this Agreement that
constitutes “nonqualified deferred compensation” for purposes of Code
Section 409A be subject to offset by any other amount unless otherwise permitted
by Code Section 409A.


22.          Definitions.


“Affiliate” means any entity controlled by, in control of, or under common
control with, the Company.


“After-Tax Value” means the aggregate amount of the Retention Bonus net of any
taxes the Executive is required to pay in respect thereof and determined taking
into account any tax benefit that may be available in respect of such repayment.
The Company shall determine in good faith the After-Tax Value, which
determination shall be final, conclusive, and binding.


“Cause” means (a) the Executive’s willful and continued failure (other than as a
result of physical or mental illness or injury) to perform the Executive’s
material duties to the Company Group, which continues beyond 10 business days
after a written demand for substantial performance is delivered to the Executive
by the Company (which demand shall identify and describe such failure with
sufficient specificity to allow the Executive to respond); (b) willful or
intentional conduct that causes material and demonstrable injury, monetarily or
otherwise, to the Company, which is not cured within 10 business days after
written notice of the conduct is delivered to the Executive by the Company
(which notice shall identify and describe such conduct with sufficient
specificity to allow the Executive to respond); (c) conviction of, or a plea of
guilty or nolo contendere to, a crime constituting a felony under the laws of
the United States or any state thereof, or a misdemeanor involving moral
turpitude; (d) a material violation of the Company’s code of conduct (which
shall have been provided to the Executive), subject to reasonable notice and
opportunity (and, in any event, at least 10 business days from when written
notice of the violation is delivered to the Executive by the Company (which
notice shall identify and describe such violation with sufficient specificity to
allow the Executive to respond)) to cure (if curable, without being inconsistent
with the interests of the Company, as reasonably determined in good faith by the
Board); or (e) the Executive’s material breach of Section 5, which is not cured
within 10 business days after written notice of the breach is delivered to the
Executive by the Company (which notice shall identify and describe such breach
with sufficient specificity to allow the Executive to respond).


“Change in Control” has the meaning set forth in the Frontier Communications
Corporation 2017 Equity Incentive Plan as in effect on the Effective Date.


“Company Group” means the Company and each of its Subsidiaries.


“Competitive Enterprise” means a business enterprise that engages in, or owns or
controls a significant interest in any entity that engages in the primary
business of the Company Group in the United States of America.


17

--------------------------------------------------------------------------------


“Confidential Information” means all non-public information concerning trade
secrets, know-how, software, developments, inventions, processes, technology,
designs, financial data, strategic business plans or any proprietary or
confidential information, documents or materials in any form or media, including
any of the foregoing relating to research, operations, finances, current and
proposed products and services, vendors, customers, advertising and marketing,
and other non-public, proprietary, and confidential information of the Company
Group. Notwithstanding anything to the contrary contained herein, the general
skills, knowledge and experience gained during the Executive’s employment with
the Company, information publicly available or generally known within the
industry or trade in which the Company competes and information or knowledge
possessed by the Executive prior to the Executive’s employment by the Company,
shall not be considered Confidential Information.


“Disability” means becoming eligible for long-term disability payments under the
Company’s Long-Term Disability program.


“Good Reason” means, unless otherwise agreed to in writing by the Executive,
(a) the failure of the Company to pay or cause to be paid the Executive’s Base
Salary or Incentive Compensation if and when payable in accordance with its
terms; (b) any material diminution in the Executive’s position, authority or
responsibilities in effect immediately prior to such diminution, including a
requirement that the Executive report to a corporate officer or an employee
instead of reporting directly to the Board; (c) a relocation of the Executive’s
principal office location of more than 50 miles from the Company’s Norwalk,
Connecticut headquarters or a relocation of the Executive’s principal office
location of a shorter distance that the Committee determines, in good faith,
causes the Executive material hardship; (d) a decrease by the Company of the
Executive’s Base Salary or target Incentive Compensation in effect immediately
prior to such decrease that is sufficient to be treated as an involuntary
termination under Treasury Regulations § 1.409A-1(n)(2); (e) on or following a
Change in Control, a material decrease in the Executive’s aggregate employee
benefits that is sufficient to be treated as an involuntary termination under
Treasury Regulations § 1.409A-1(n)(2); (f) on or following a Change in Control,
a material diminution in the Executive’s reporting relationships, duties or
responsibilities, including, without limitation, ceasing to be a chief executive
officer who reports directly to the board of directors of a public company; or
(g) upon a Change in Control, a successor to the Company failing to expressly
assume this Agreement. Notwithstanding the foregoing, a resignation will only
qualify as being for “Good Reason” if, within 90 days of the initial existence
of a condition listed above (or, if later, the time at which the Executive knew
or reasonably should have known of its existence), the Executive provides notice
to the Company of the existence of a supposedly qualifying condition and the
related circumstances that cause it to qualify, and within 30 days after such
notice, the Company does not remedy the condition.


“Restricted Period” means the period commencing on the Effective Date and ending
12 months following the termination of the Executive’s employment with the
Company.


“Subsidiary” means any subsidiary corporation of the Company within the meaning
of Section 424(f) of the Code.


[Signature Page Follows]


18

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned have duly executed and delivered this
Agreement, or have caused this Agreement to be duly executed and delivered on
their behalf.



 
FRONTIER COMMUNICATIONS CORPORATION
     
By:
/s/ Mark D. Nielsen   


Name: Mark D. Nielsen  

Title:

Executive Vice President, Chief  


 
Legal Officer, Chief Transaction
 


 
Officer and Secretary
         
Date: December 3, 2019
     
EXECUTIVE
       
By:
/s/ Bernard L. Han   


Name: Bernard L. Han          
Date: December 3, 2019



[Signature Page to Employment Agreement]



--------------------------------------------------------------------------------


EXHIBIT A
GENERAL RELEASE


I, Bernard L. Han, in consideration of and subject to the performance by
Frontier Communications Corporation (together with its subsidiaries, the
“Company”), of its obligations under the Employment Agreement, dated as of
December 3, 2019 (the “Agreement”), do hereby release and forever discharge, as
of the date hereof, the Company and its Subsidiaries and Affiliates and all of
their respective present, former and future managers, directors, officers,
employees, successors and assigns of the Company and its Subsidiaries and
Affiliates and direct or indirect owners (collectively, the “Released Parties”)
to the extent provided below (this “General Release”). The Released Parties are
intended to be third-party beneficiaries of this General Release, and this
General Release may be enforced by each of them in accordance with the terms
hereof in respect of the rights granted to such Released Parties hereunder.
Terms used herein but not otherwise defined shall have the meanings given to
them in the Agreement.



1.
My employment with the Company terminated as of [________], 201[ ], and I hereby
resign from any position as an officer, member of the board of managers or
directors (as applicable) or fiduciary of the Company or any other member of the
Company Group (or reaffirm any such resignation that may have already occurred).
I understand that any payments or benefits paid or granted to me under Section 4
of the Agreement represent, in part, consideration for signing this General
Release and are not salary, wages or benefits to which I was already entitled. I
understand and agree that I will not receive certain of the payments and
benefits specified in Section 4 of the Agreement, unless I execute this General
Release and do not revoke this General Release within the time period permitted
hereafter. I understand and agree that such payments and benefits are subject to
Sections 5 and 6 of the Agreement, which (as noted below) expressly survive my
termination of employment and the execution of this General Release. Such
payments and benefits will not be considered compensation for purposes of any
employee benefit plan, program, policy or arrangement maintained or hereafter
established by the Company or its Affiliates.




2.
Except as provided in paragraphs 4 and 5 below and except for the provisions of
the Agreement that expressly survive the termination of my employment with the
Company, I knowingly and voluntarily (for myself and my heirs, executors,
administrators and assigns) release and forever discharge the Company and the
other Released Parties from any and all claims, suits, controversies, actions,
causes of action, cross-claims, counter‑claims, demands, debts, compensatory
damages, liquidated damages, punitive or exemplary damages, other damages,
claims for costs and attorneys’ fees, or liabilities of any nature whatsoever in
law and in equity, both past and present (through the date on which I execute
this General Release) and whether known or unknown, suspected, or claimed
against the Company or any of the Released Parties, which I, my spouse, or any
of my heirs, executors, administrators or assigns may have, which arise out of
or are connected with my employment with, or my separation or termination from,
the Company (including, but not limited to, any allegation, claim or violation,
arising under:  Title VII of the Civil Rights Act of 1964, as amended; the Civil
Rights Act of 1991; the Age Discrimination in Employment Act of 1967, as amended
(including the Older Workers Benefit Protection Act); the Equal Pay Act of 1963,
as amended; the Americans with Disabilities Act of 1990; the Family and Medical
Leave Act of 1993; the Worker Adjustment Retraining and Notification Act; the
Employee Retirement Income Security Act of 1974; any applicable Executive Order
Programs; the Fair Labor Standards Act; or their state or local counterparts; or
under any other federal, state or local civil or human rights law, or under any
other local, state or federal law, regulation or ordinance; or under any public
policy, contract or tort, or under common law; or arising under any policies,
practices or procedures of the Company; or any claim for wrongful discharge,
breach of contract, infliction of emotional distress, defamation; or any claim
for costs, fees, or other expenses, including attorneys’ fees incurred in these
matters) (all of the foregoing collectively referred to herein as the “Claims”).



A-1

--------------------------------------------------------------------------------



3.
I represent that I have made no assignment or transfer of any right, claim,
demand, cause of action or other matter covered by paragraph 2 above.




4.
I agree that this General Release does not waive or release any rights or claims
that I may have under the Age Discrimination in Employment Act of 1967 that
arise after the date I execute this General Release. I acknowledge and agree
that my separation from employment with the Company in compliance with the terms
of the Agreement shall not serve as the basis for any claim or action
(including, without limitation, any claim under the Age Discrimination in
Employment Act of 1967).




5.
I agree that I hereby waive all rights to sue or obtain equitable, remedial or
punitive relief from any or all Released Parties of any kind whatsoever in
respect of any Claim, including, without limitation, reinstatement, back pay,
front pay and any form of injunctive relief. Notwithstanding the above, I
further acknowledge that I am not waiving and am not being required to waive any
right that cannot be waived under law, including the right to file an
administrative charge or participate in an administrative investigation or
proceeding; provided, however, that I disclaim and waive any right to share or
participate in any monetary award resulting from the prosecution of such charge
or investigation or proceeding. Additionally, I am not waiving (a) any right to
the Accrued Benefits or any Severance Benefits to which I am entitled under the
Agreement, (b) any claim relating to directors’ and officers’ liability
insurance coverage or any right of indemnification under the Company’s
organizational documents or otherwise, or (c) my rights as an equity or security
holder in the Company or its Affiliates.




6.
In signing this General Release, I acknowledge and intend that it shall be
effective as a bar to each and every one of the Claims hereinabove mentioned or
implied. I expressly consent that this General Release shall be given full force
and effect according to each and all of its express terms and provisions,
including those relating to unknown and unsuspected Claims (notwithstanding any
state or local statute that expressly limits the effectiveness of a general
release of unknown, unsuspected and unanticipated Claims), if any, as well as
those relating to any other Claims hereinabove mentioned or implied. I
acknowledge and agree that this waiver is an essential and material term of this
General Release and that without such waiver the Company would not have agreed
to the terms of the Agreement. I further agree that in the event I should bring
a Claim seeking damages against the Company, or in the event I should seek to
recover against the Company in any Claim brought by a governmental agency on my
behalf, this General Release shall serve as a complete defense to such Claims to
the maximum extent permitted by law. I further agree that I am not aware of any
pending claim of the type described in paragraph 2 above as of the execution of
this General Release.




7.
I agree that neither this General Release, nor the furnishing of the
consideration for this General Release, shall be deemed or construed at any time
to be an admission by the Company, any Released Party or myself of any improper
or unlawful conduct.



A-2

--------------------------------------------------------------------------------



8.
I agree that I will forfeit all amounts payable by the Company pursuant to the
Agreement if I challenge the validity of this General Release. I also agree that
if I violate this General Release by suing the Company or the other Released
Parties, I will pay all costs and expenses of defending against the suit
incurred by the Released Parties, including reasonable attorneys’ fees, and
return all payments received by me pursuant to the Agreement on or after the
termination of my employment.




9.
I agree that this General Release and the Agreement are confidential and agree
not to disclose any information regarding the terms of this General Release or
the Agreement, except to my immediate family and any tax, legal or other counsel
I have consulted regarding the meaning or effect hereof or as required by law,
and I will instruct each of the foregoing not to disclose the same to anyone.
The Company agrees to disclose any such information only to any tax, legal or
other counsel of the Company as required by law.




10.
Any nondisclosure provision in this General Release does not prohibit or
restrict me (or my attorney) from responding to any inquiry about this General
Release or its underlying facts and circumstances by the Securities and Exchange
Commission (SEC), the National Association of Securities Dealers, Inc. (NASD) or
any other self‑regulatory organization or governmental entity.




11.
I hereby acknowledge that Sections 5 through 22 of the Agreement shall survive
my execution of this General Release.




12.
I represent that I am not aware of any claim by me other than the claims that
are released by this General Release. I acknowledge that I may hereafter
discover claims or facts in addition to or different than those that I now know
or believe to exist with respect to the subject matter of the release set forth
in paragraph 2 above and that, if known or suspected at the time of entering
into this General Release, may have materially affected this General Release and
my decision to enter into it.




13.
Notwithstanding anything in this General Release to the contrary, this General
Release shall not relinquish, diminish or in any way affect any rights or claims
arising out of any breach by the Company or by any Released Party of the
Agreement after the date hereof.




14.
Whenever possible, each provision of this General Release shall be interpreted
in such manner as to be effective and valid under applicable law, but if any
provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.



BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:




(i)
I HAVE READ IT CAREFULLY;





(ii)
I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT RIGHTS,
INCLUDING, BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN EMPLOYMENT
ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, AS AMENDED;
THE EQUAL PAY ACT OF 1963, THE AMERICANS WITH DISABILITIES ACT OF 1990; AND THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED;



A-3

--------------------------------------------------------------------------------




(iii)
I VOLUNTARILY CONSENT TO EVERYTHING IN IT;





(iv)
I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND I HAVE
DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION I HAVE CHOSEN NOT TO DO SO
OF MY OWN VOLITION;





(v)
I HAVE HAD AT LEAST [21] / [45] DAYS FROM THE DATE OF MY RECEIPT OF THIS RELEASE
TO CONSIDER IT AND THE CHANGES MADE SINCE MY RECEIPT OF THIS RELEASE ARE NOT
MATERIAL OR WERE MADE AT MY REQUEST AND WILL NOT RESTART THE REQUIRED [21] /
[45]‑DAY PERIOD;





(vi)
I UNDERSTAND THAT I HAVE SEVEN DAYS AFTER THE EXECUTION OF THIS RELEASE TO
REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL
THE REVOCATION PERIOD HAS EXPIRED;





(vii)
I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH THE ADVICE
OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND





(viii)
I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED, WAIVED,
CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN AUTHORIZED
REPRESENTATIVE OF THE COMPANY AND BY ME.



SIGNED:
   
DATED:
 





A-4

--------------------------------------------------------------------------------